2018 IL App (2d) 170263WC

                                No. 2-17-0263WC

                            Opinion filed March 8, 2018 

______________________________________________________________________________

                                            IN THE


                             APPELLATE COURT OF ILLINOIS


                                     SECOND DISTRICT


                    Workers’ Compensation Commission Division

______________________________________________________________________________

DEBRA M. RECHENBERG,                   ) Appeal from the Circuit Court
                                       ) of McHenry County.
       Appellee,                       )
                                       )
v.                                     ) No. 16-MR-205
                                       )
THE ILLINOIS WORKERS’                  )
COMPENSATION COMMISSION et al.         )
                                       ) Honorable
(Centegra Memorial Medical Center,     ) Michael T. Caldwell,
Appellant).                            ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE HARRIS delivered the judgment of the court, with opinion. 

       Presiding Justice Holdridge and Justices Hoffman, Hudson, and Barberis concurred in the

       judgment and opinion.


                                           OPINION

¶1     On February 27, 2014, claimant, Debra M. Rechenberg, filed an application for

adjustment of claim pursuant to the Workers’ Compensation Act (Act) (820 ILCS 305/1 to 30

(West 2012)), seeking benefits from the employer, Centegra Memorial Medical Center.

Following a hearing, the arbitrator determined claimant sustained an injury to her right shoulder

that arose out of and in the course of her employment and awarded her (1) 343/ 7 weeks’

temporary total disability (TTD) benefits and (2) $57,865.25 in medical expenses. On review, the

Illinois Workers’ Compensation Commission (Commission) reversed the arbitrator’s decision,
2018 IL App (2d) 170263WC


finding claimant “failed to prove she sustained an accident arising out of and in the course of her

employment *** or that her current condition of ill-being [was] casually related to her

employment.” On judicial review, the circuit court of McHenry County reversed the

Commission’s decision, finding it was against the manifest weight of the evidence. It ordered

that the arbitrator’s decision be reinstated. The employer appeals, arguing the Commission’s

determination that claimant failed to prove a compensable, work-related injury was not against

the manifest weight of the evidence. We reverse the circuit court’s judgment and reinstate the

Commission’s decision.

¶2                                     I. BACKGROUND

¶3     On January 27, 2015, the arbitration hearing was conducted. Claimant testified she was a

registered nurse and had worked as a nurse for over 25 years. For approximately 10 of those

years, she worked for the employer. In February 2006, claimant was hired by the employer on a

part-time basis. She testified she was a floor nurse on a medical/surgical unit that dealt with “a

lot of abdominal surgeries.” Claimant cared for individuals undergoing gastric bypass surgery,

diabetic patients, and patients going through detox. She described her job as being very physical

and requiring her to “do a lot of movement” of patients. As a part-time employee, claimant

worked two to three days per week. She typically worked 8-hour shifts but was asked to work

12-hour shifts on occasion.

¶4     Claimant alleged she suffered a work-related injury to her right shoulder on January 18,

2014. However, she also acknowledged that, in December 2013, approximately one month

before her alleged work injury, she was involved in an accident at home that affected her right

shoulder. Claimant described that accident as follows: “I was walking down the basement stairs

and I misstepped one step and landed straight down on my butt. And my feet were on the floor of


                                               -2­
2018 IL App (2d) 170263WC


the ground and I bumped my right shoulder.” Claimant denied falling down the entire flight of

stairs but acknowledged feeling pain in her buttocks and soreness in her shoulder as a result of

the incident.

¶5     Claimant described feeling “a little twinge” in her right arm or shoulder at the time she

fell, as well as pain on the side of her right arm and “generalized achiness” in her right shoulder.

She did not immediately seek medical care for her symptoms, but she did schedule a doctor’s

appointment at the encouragement of her son, a physical therapist. Claimant stated, in the

meantime, she continued working for the employer as a floor nurse with no problems or work

restrictions. On cross-examination, claimant testified her fall at home occurred on approximately

December 18, 2013. Further, she agreed to working on three specific dates after her December

2013 fall at home and prior to her January 18, 2014, alleged work accident. Specifically, she

testified she worked on December 22, 2013, from 6:55 a.m. to 4:30 p.m.; for eight hours on

December 25, 2013; and for eight hours on December 28, 2013. Claimant’s testimony also

indicated there were additional days when she was scheduled to work but there was a “low

census” and she was “put on call.” During those times, claimant would get paid “to sit at home

and wait for a call.”

¶6     At arbitration, the employer submitted a “wage statement” for claimant into evidence.

The wage statement showed that from December 8, 2013, to December 21, 2013, claimant was

paid by the employer for a total of 40.75 hours. From December 22, 2013, to January 4, 2014,

she was paid for a total of 43.5 hours.

¶7     On January 18, 2014, claimant worked a 12-hour shift for the employer, which began at 7

a.m. She estimated she was assigned five or six patients, whom she assisted by positioning and

repositioning them in bed and helping them to the toilet. Claimant recalled caring for one patient


                                               -3­
2018 IL App (2d) 170263WC


in particular who was obese and weighed approximately 250 pounds. Several times during the

day, she was required to reposition that patient in bed. Claimant stated “the morning was not a

problem”; however, when adjusting the patient in bed in the afternoon, claimant felt “a deep

stabbing, like pinpointing type of pain” in her right shoulder. She further described that incident

as follows:

       “[The patient] wanted me to boost her or adjust her one more time, and it was just the one

       motion, and I just felt like—like an ‘oh my, shit,’ or like ‘oh, my gosh, what did I do to

       my—what did I do to my arm?’ It was like, ‘Oh boy, oh boy, oh boy.’ ”

Claimant denied feeling that same type of pain earlier in the day or previously having any trouble

readjusting any of her patients.

¶8     Claimant stated she finished her shift “in tears” and felt pain as she continued to lift her

patients. She described the pain as constant and “always there” but stated it was not as sharp or

intense as it had been and that it was different from “that first ‘Oh, my gosh,’ pain.” Claimant

testified she reported her injury to both the charge nurse and her supervisor.

¶9     According to claimant, she also worked the next day, January 19, 2014, and continued to

have constant soreness in her arm. She stated she tried to “call in sick” but did end up working.

Claimant asserted she was in “constant pain” while working and her arm “throbbed with any

activity.” She also testified that she filled out an injury report form on January 19, 2014, at the

request of her supervisor, Karen Orlando. She identified a copy of that form, which was

submitted at arbitration. Claimant testified the top half of the form was in her own handwriting.

On the form, she described an injury to her right shoulder/biceps muscle that occurred “mid

afternoon” on Saturday, January 18, 2014. Further, she reported the injury occurred due to

“repeativly [sic]/frequently repositioning pt in bed.” At arbitration, claimant agreed the injury


                                                -4­
2018 IL App (2d) 170263WC


report made no mention of experiencing an “oh wow” or “oh boy” moment. After working on

January 19, 2014, claimant did not believe she could safely perform her job duties because she

did not feel safe moving patients. She reiterated that she did not have any trouble or difficulty

caring for patients prior to January 18, 2014.

¶ 10   Following her alleged work accident, claimant first sought medical treatment on January

20, 2014, with the office of Dr. Rolando Izquierdo, an orthopedic surgeon. Claimant

acknowledged her appointment with that office had been scheduled prior to her alleged work

accident. Specifically, she acknowledged that on January 15, 2014, she called Dr. Izquierdo’s

office to schedule an appointment because her shoulder was “sore on and off, like a muscle

soreness, like when you work-out.”

¶ 11   At the appointment, claimant saw Alicia Heuser, Dr. Izquierdo’s physician’s assistant.

Claimant’s medical records reflect she complained of right shoulder pain that had been present

since December 2013 when she “fell down the stairs in her home.” Claimant reported the pain

had been “significantly worse” since working as a registered nurse for the employer. She stated

her pain was at the top of her shoulder and described her pain as dull and occasionally stabbing.

Heuser noted that claimant reported that the pain occurred “at all times” and made it difficult for

her to sleep at night. Her symptoms were reportedly “worse with brushing teeth and reaching

behind.” Additionally, Heuser noted as follows:

               “Work Injury:

               Employer: Centegra Woodstock. [Claimant] noted the injury was witnessed by a

       tech repetitive all day long with the same patient. [Claimant] did seek medical care with

       Dr. Izquierdo. Date and time of injury: [January 18, 2014,] repetitive all day long. ***

       What were you doing when the accident occurred: repetitively moving a patient all day


                                                 -5­
2018 IL App (2d) 170263WC


       long with the assistance of a tech. How did the accident occur: repetitively boosting a

       patient in bed with the assistance of a tech.”

¶ 12   Following an examination and X-rays, Heuser assessed claimant as having a “[d]isorder

of bursae and tendons in [her] shoulder region.” She also recommended a magnetic resonance

imaging (MRI) scan of claimant’s right shoulder “due to the traumatic nature of the initial

injury.” Finally, claimant was given work restrictions of no overhead lifting and no lifting more

than two pounds with her right arm.

¶ 13   On January 23, 2014, claimant underwent the right shoulder MRI. The MRI report set

forth the following findings:

               “1. There are small full-thickness tears of the supraspinatus tendon.

               2. There is severe tendinopathy of the infraspinatus tendon.

               3. Small shoulder joint effusion and subacromial/subdeltoid bursal effusion.

               4. Moderate osteoarthritis of the acromioclavicular joint.”

¶ 14   On February 3, 2014, claimant saw Dr. Izquierdo for the first time. His medical records

reflect claimant complained of right shoulder pain and noted that the date of her injury was

“December 2013 when she fell down the stairs at home.” Dr. Izquierdo reviewed the MRI of

claimant’s right shoulder and diagnosed her with “[d]isorder of bursae and tendons in shoulder

region” and a “[h]igh grade partial thickness supraspinatus tear.” Further, his office note

contained the following opinion: “I do believe that all of their symptoms are directly related to

the industrial injury they sustained on 1-18-14 while working for [the employer] as a Nurse.”

Ultimately, Dr. Izquierdo recommended surgery for claimant and provided her with work

restrictions of no lifting more than two pounds, no overhead lifting, and no repetitive pushing or




                                               -6­
2018 IL App (2d) 170263WC


pulling. Claimant testified the employer could not accommodate her modified-duty work

restrictions.

¶ 15    On March 11, 2014, Dr. Izquierdo performed surgery on claimant in the form of a right

shoulder arthroscopic rotator cuff repair, mini-open subpectoral biceps tenodesis, arthroscopic

extensive debridement of the glenohumeral joint, arthroscopic subacromial decompression with

anterior acromioplasty. After surgery, he prescribed the use of a sling and a course of physical

therapy. During a follow-up visit on April 21, 2014, Dr. Izquierdo recommended continued

physical therapy but found claimant could stop using the sling. Further, he found claimant could

return to light-duty work if available.

¶ 16    Claimant testified that during physical therapy, she hit a plateau and her range of motion

was not improving. During a follow-up visit, on May 19, 2014, Dr. Izquierdo noted claimant was

doing slightly better than her last visit and but had complaints of pain and stiffness. He

recommended continued physical therapy and that claimant start a “CPM chair” to help with her

range of motion. On July 14, 2014, he gave claimant an injection in the glenohumeral joint of her

right shoulder. On October 16, 2014, claimant saw Dr. Izquierdo for the last time and he released

her to return to full-duty work with no restrictions. Claimant testified she did not return to work

for the employer, however, because her “job was terminated.”

¶ 17    At arbitration, a letter authored by Dr. Izquierdo on October 27, 2014, was submitted into

evidence by the employer. In the letter, Dr. Izquierdo answered specific questions posed to him

by claimant’s counsel regarding her condition. The letter stated as follows:

                “3. Did the work injury of January 18, 2014[,] while continuously lifting and

        readjusting a patient at work cause or contribute to [claimant’s] condition of ill being?




                                                -7­
2018 IL App (2d) 170263WC


              Answer: The difficulty here is that [claimant] reported a fall in December of 2013

      *** and subsequently then reported a worsening of symptoms while lifting a patient in

      the hospital on January 18, 2014. Certainly, if she would have had a partial thickness

      rotator cuff tear or a partial injury to the tendon, could she have aggravated it or

      completed it while boosting a patient repeatedly over an entire shift? It is a possibility,

      although certainly not definitive.

              4. Based on your opinion, do you believe that the work injury she sustained on

      January 18, 2014[,] caused her condition which required surgical intervention?

              Answer: Again, this is difficult. [Claimant] sustained a fall in December, which

      was documented in the medical history. She then reports worsening of symptoms in

      January. It is very difficult to know whether she would have required surgical

      intervention regardless of aggravating the shoulder at work or if she worsened the

      condition at work. It is certainly plausible to consider that if she had a partial injury to the

      rotator cuff or a small tear, that she gradually made it larger through repetitive hoisting of

      a patient and lifting of a patient, although it is very difficult to confirm this, as well.

              5. Is the mechanism of injury she reported on January 18, 2014[,] of lifting and re­

      adjusting the patient consistently over a work shift consistent with her biceps tendon

      pathology and rotator cuff tear?

               Answer: As a 52-year-old female, her tissue and bone quality is very reasonable.

      It would be very difficult to just repetitively cause that type of pathology over a 12[-]hour

      shift. Now, if she had a small rotator cuff tear or a high grade partial thickness rotator

      cuff tear, could she have completed that while hoisting and lifting the patient? The

      answer is yes, possibly, however in my opinion, she probably would have a moment in


                                                -8­
2018 IL App (2d) 170263WC


       time while she was lifting that the pain got worse and that needs to be delineated from the

       patient.

                  6. Is *** your opinion [that claimant’s] condition of *** ill being was caused by

       her work injury based on the fact that she was working full duty without restrictions up

       until the work injury and has been unable to work as a floor nurse since then?

                  Answer: The difficulty here is the history. [Claimant] reports two specific

       traumatic events or difficulties; one which was the fall down the stairs, which is a higher

       energy injury, and the second which is a repetitive insult over a 12[-]hour shift. I cannot

       give you an answer. My opinion is that ***, unless there is one moment or a specific

       point in time where she felt pain worse than others, where there is an acute injury, it is

       unlikely that she were to tear her rotator cuff completely just moving a patient over a 12

       hour shift because of repetitive issues.

                  However, if she were to have already had a rotator cuff tear, could she have

       worsened that by lifting a patient? The answer is yes. In theory, she could have gradually

       propagated the tear and made it slightly larger, or in fact completed a high grade partial

       thickness tear. *** Certainly, this is not a clear cut case and more detail[s] from

       [claimant] regarding the type of injury that she sustained while moving that patient are

       necessary.”

¶ 18   At arbitration, claimant submitted Dr. Izquierdo’s deposition into evidence. The

deposition was taken November 11, 2014, with claimant in attendance. Dr. Izquierdo testified he

was an orthopedic surgeon and that he concentrated his practice on shoulder injuries. He

described his treatment of claimant, stating he reviewed both claimant’s MRI films and the MRI

report. He determined claimant had a “high grade partial thickness rotator cuff tear of the


                                                  -9­
2018 IL App (2d) 170263WC


supraspinatus tendon without retraction,” which he described as “essentially, a near complete

tear of the supraspinatus tendon.”

¶ 19   Dr. Izquierdo acknowledged rendering an opinion on February 3, 2014, which causally

related claimant’s symptoms to her work injury. He testified he based that opinion on claimant’s

report of symptoms that worsened after working. Dr. Izquierdo also testified as follows regarding

the issue of causal connection:

       “So the [question] is—is did she tear her rotator cuff while moving a patient or did she

       tear her rotator cuff at the—at the fall in December of 2013, and the answer is I—I can’t

       answer that, all right, no—nobody knows. What I do know is that she was working full-

       time, she went to lift a patient, and her symptoms got worse. So could she have already

       had a tear that she aggravated *** that made her symptomatic enough to seek treatment,

       the answer is yes. Could she have torn her rotator cuff at the time of the fall, yes. But

       again, she was asymptomatic enough to be able to work ***, and I don’t have

       documentation of the specific injury, but following a specific work day, she reported to

       be unable to work anymore. And from that standpoint, could she have worsened the tear,

       the answer is yes, although I—I can’t—without having a pre-MRI and a post-MRI,

       there’s not [sic] way to answer that.”

On examination by claimant’s counsel, Dr. Izquierdo agreed that claimant’s work on January 18,


2014, “could have been a cause” of her right shoulder injury.


¶ 20   On examination by the employer’s counsel, Dr. Izquierdo acknowledged that a fall down


stairs “on an outstretched arm” was a typical cause of a rotator cuff tear. He stated other causes


for such an injury were falls, motor vehicle accidents, or a “lifting event.” He described a lifting


event as occurring when a person tried to lift something that overpowered the person’s ability. 



                                                - 10 ­
2018 IL App (2d) 170263WC


Dr. Izquierdo asserted that the lifting did not necessarily have to be above shoulder level and

could include anything “that would require you to drive your arms upward.” He stated that,

depending on arm position, “anything from below, pulling up could certainly” cause a rotator

cuff tear.”

¶ 21    Dr. Izquierdo agreed that claimant’s fall in December 2013 could have caused her rotator

cuff tear. Further, he acknowledged that he did not know when claimant returned to work after

her December 2013 fall. Also, the following colloquy occurred between the employer’s counsel

and Dr. Izquierdo:

                “Q. Now you indicated just a few minutes ago that lifting could cause a rotator

        cuff tear if there is an overload of the rotator cuff, is that correct?

               A. Correct. So if you have a moment in time when there’s a specific injury while

        lifting, absolutely, that could be a cause for a rotator cuff tear.


                                                           ***


                Q. But it has to be of a significant load, is that correct?

                A. Correct. So and—and not just a significant load, most people would recognize

        a moment in time when they went to lift something, and they would feel—they would

        feel a—a sharp pain or an immediate symptom.

                Q. Okay. And in your history from your patient, did she give you a history of a

        sharp pain or symptom while doing this activity[?]

                A. I don’t have any—I have a repetitive lifting issue, so in that—and I think that’s

        one of—one of the difficulties in this, right, is that we have two potential causes. So no, I

        don’t have a specific moment in time where she had symptoms.”




                                                  - 11 ­
2018 IL App (2d) 170263WC


Dr. Izquierdo agreed that he could not say with medical certainty that lifting at work in January

2014 was “[t]he cause” of claimant’s rotator cuff tear.

¶ 22   Dr. Izquierdo went on to testify that someone with a rotator cuff tear would have

symptoms if he or she used the shoulder and put overload or strain on the rotator cuff. He stated

there were “a myriad of things that [could] cause *** worsening pain with rotator cuff

pathology.” However, there were also individuals with such injuries who were asymptomatic.

Dr. Izquierdo stated that “with the rotator cuff tear, every time you move your arm, pick up your

arm, use your arm you could, theoretically, propagate the tear.” Additionally, he agreed that

there was “nothing in [his] record to show that [claimant’s] lifting at work accelerated the

underlying condition of the rotator cuff,” rather than “just [bringing] about *** increased

symptoms.”

¶ 23   Dr. Izquierdo testified he would correct the causation opinion from his February 3, 2014,

office note that “all” of claimant’s symptoms were directly related to her January 18, 2014, work

activities by removing the word “all” and saying “her symptoms were worse because of” her

work activities. He agreed that, in finding claimant’s symptoms were worse, he relied on the

history provided by claimant. Dr. Izquierdo ultimately agreed, however, that he could not state

with any medical certainty that claimant’s January 2014 work activities “changed” her rotator

cuff tear. On further questioning by the employer’s counsel, Dr. Izquierdo testified he was of the

opinion that it would be difficult to repetitively cause the type of pathology claimant had over a

12-hour shift. He stated it was “possible” that she could have completed a partial tear while

hoisting or lifting a patient but that he could not reach such an opinion with a reasonable degree

of medical certainty. Dr. Izquierdo indicated, however, he could reach such an opinion with a

different history, stating as follows: “[I]f I would have had a history, a moment in time where she


                                              - 12 ­
2018 IL App (2d) 170263WC


said, ‘oh my god, at 2:15, I lifted this lady, and my arm hurt substantially more,’ some—‘Now I

can’t pick up my arm,’ that’s a different history, right, but I don’t have that history.” Further, he

emphasized that “if there was a reported and documented moment or incident in time ***

[claimant] could have made [her rotator cuff tear] bigger.”

¶ 24   The record further reflects that on April 22, 2014, claimant was examined by Dr. Prasant

Alturi, an orthopedic surgeon, at the employer’s request. Dr. Alturi authored a report regarding

his examination that was submitted at arbitration. He noted claimant provided a history of

injuring her right shoulder on January 18, 2014, while working as a floor nurse. Claimant

asserted she was required to constantly move and reposition a patient and that she “ ‘kept

aggravating it, boosting her up.’ ” According to Dr. Alturi, claimant acknowledged having a

“prior shoulder injury in mid-December 2013,” which occurred when she “ ‘missed a step’ at

home.” He noted claimant had been sore since her fall at home but that she described her

symptoms as being “minimal” by the date of her alleged work accident.

¶ 25   Dr. Alturi’s impression was that claimant suffered a right rotator cuff tear that was

surgically repaired. In his report, he provided an opinion that claimant’s right shoulder condition

was not causally related to her work activities. He stated as follows:

       “[Claimant] indicated that her symptoms were due to repetitively assisting with the

       positioning of one of her patients at work. She indicated that all of these activities were

       done with her arms below shoulder level while she was trying to reposition the patient.

       There was no impact or sudden load to the upper extremities. There was no overhead

       lifting. These types of activities could not have caused [claimant’s] right shoulder rotator

       cuff tear. These types of activities could not have caused any aggravation of a right

       shoulder rotator cuff tear. [Claimant’s] right shoulder rotator cuff tear is more plausibly


                                               - 13 ­
2018 IL App (2d) 170263WC


       attributable to the incident when she fell while on a staircase at home. This is consistent

       with the clinical documentation as well as within her clinical findings.”

¶ 26   Dr. Alturi’s deposition was taken on December 10, 2014, and submitted into evidence at

arbitration. He testified consistently with his report and opined claimant’s right rotator cuff tear

was not causally related to her January 2014 work activities. Dr. Alturi noted claimant reported

performing repetitive activities at work and demonstrated the position of her upper extremities

while performing those activities. He noted claimant did not report any impact to her upper

extremities while at work, “any sudden load to her upper extremities” while at work, or any

overhead exposure associated with lifting or forceful use of her upper extremities. Rather, Dr.

Alturi opined that claimant’s condition was most “consistent with a traumatic rotator cuff tear

from a fall that was painful” he stated it was likely claimant then felt pain while performing

activities at work and at home. Further, he stated it was “not possible to get a full thickness

rotator cuff tear, or even aggravate a full thickness rotator cuff tear with the type of activities

[claimant] described.”

¶ 27   Dr. Alturi disagreed with Dr. Izquierdo’s opinion that lifting activities below the shoulder

could damage the rotator cuff. He stated it was not plausible to damage the rotator cuff in such a

way because “when the arms are below shoulder level the rotator cuff is not really contributing

in any meaningful fashion to the application of force.” During examination by the employer’s

counsel, Dr. Alturi clarified that his opinion regarding arm position concerned “activity related

damage to the rotator cuff” rather than “a traumatic rotator cuff injury.”

¶ 28   On examination by claimant’s counsel, Dr. Alturi testified it was his understanding that

claimant continued working full duty for the employer without accommodations or restrictions

after her December 2013 fall and prior to January 18, 2014. It was also his understanding that


                                               - 14 ­
2018 IL App (2d) 170263WC


claimant was unable to work after January 18, 2014. Further, he acknowledged that there were

ways that claimant could have completed a small or partial rotator cuff tear when hoisting or

lifting a heavy patient. However, he did not believe that is what occurred in claimant’s case

based in large part on the way she described that she was adjusting her patient. Dr. Alturi

admitted that if his history was incorrect his opinion could change.

¶ 29   On February 17, 2015, the arbitrator issued his decision in the matter, finding claimant

sustained work-related injuries arising out of and in the course of her employment on January 18,

2014, and awarding her 343/ 7 weeks’ TTD benefits and medical expenses. The arbitrator relied

on Dr. Izquierdo’s opinions over those provided by Dr. Alturi and found that even if claimant

injured her right shoulder in December 2013, “the activity she reported at work on January 18,

2014[,] unquestionably increased whatever symptoms she was having as a result thereof and

caused her to seek medical care.”

¶ 30   On March 16, 2016, the Commission reversed the arbitrator’s decision and denied

claimant compensation under the Act. It found claimant failed to prove she sustained an accident

arising out of and in the course of her employment on January 18, 2014, or that her current

condition of ill-being was causally related to her employment. In so holding, the Commission

determined claimant was not credible. It also found that both Dr. Izquierdo and Dr. Alturi

essentially agreed that the history and mechanism of injury claimant described prior to the date

of arbitration was not a reasonable or likely cause of her shoulder condition of ill-being. The

Commission concluded that the evidence, instead, “support[ed] Dr. Alturi’s belief that

subsequent to the fall at home, [claimant] was most likely experiencing right shoulder symptoms

outside of and unrelated to her work duties prior to January 18, 2014.”




                                              - 15 ­
2018 IL App (2d) 170263WC


¶ 31   Claimant sought judicial review of the Commission’s decision with the circuit court of

McHenry County. On March 8, 2017, the court reversed the Commission’s decision, finding it

was against the manifest weight of the evidence. It ordered the arbitrator’s decision reinstated.

¶ 32   This appeal followed.

¶ 33                                         II. ANALYSIS

¶ 34   Initially, we note that, in her appellee’s brief, claimant argues the employer’s appeal

should be dismissed for a lack of appellate jurisdiction. She argues that the signature of the

employer’s counsel that appears on its notice of appeal does not match counsel’s signature on

another document in the record. Therefore, she maintains that the notice of appeal was not

properly signed by the employer’s counsel and a jurisdictional requirement is lacking. We note,

however, that claimant previously filed a motion to dismiss the employer’s appeal and raised this

same jurisdictional argument. On June 29, 2017, this court denied her motion. Thus, her claim

has been addressed and found to be without merit. We adhere to our previous decision on the

matter and decline to further consider it.

¶ 35   As to the merits of the appeal, the employer argues the Commission’s finding that

claimant failed to prove a compensable, work-related injury was supported by the record and not

against the manifest weight of the evidence. After reviewing the record, we agree with the

employer’s argument and find the circuit court erred by reversing the Commission’s decision.

¶ 36   “To obtain compensation under the Act, a claimant bears the burden of showing, by a

preponderance of the evidence, that he has suffered a disabling injury which arose out of and in

the course of his employment.” Sisbro, Inc. v. Industrial Comm’n, 207 Ill. 2d 193, 203, 797
N.E.2d 665, 671 (2003). The “in the course of employment” phrase “refers to the time, place and

circumstances surrounding the injury” and, to be compensable, an injury “generally must occur


                                                - 16 ­
2018 IL App (2d) 170263WC


within the time and space boundaries of the employment.” Id. “The ‘arising out of’ component is

primarily concerned with causal connection” and is satisfied by a showing “that the injury had its

origin in some risk connected with, or incidental to, the employment so as to create a causal

connection between the employment and the accidental injury.” Id.

¶ 37   In cases involving a preexisting condition of ill-being, recovery depends upon “the

employee’s ability to show that a work-related accidental injury aggravated or accelerated the

preexisting disease such that the employee’s current condition of ill-being can be said to have

been causally connected to the work-related injury and not simply the result of a normal

degenerative process of the preexisting condition.” Id. at 204-05. Ultimately, an “[a]ccidental

injury need not be the sole causative factor, nor even the primary causative factor, as long as it

was a causative factor in the resulting condition of ill-being.” (Emphasis in original.) Id. at 205.

¶ 38   Here, the parties first disagree on the appropriate standard of review by this court. The

employer maintains that the Commission’s decision should not be overturned unless it is against

the manifest weight of the evidence while claimant argues that a clearly erroneous standard of

review applies. We agree with the employer.

¶ 39   “As a general rule, the question of whether an employee’s injury arose out of and in the

course of his employment is one of fact for the Commission.” Bolingbrook Police Department v.

Illinois Workers’ Compensation Comm’n, 2015 IL App (3d) 130869WC, ¶ 38, 48 N.E.3d 679;

see also Sisbro, 207 Ill. 2d at 205 (“Whether a claimant’s disability is attributable solely to a

degenerative process of the preexisting condition or to an aggravation or acceleration of a

preexisting condition because of an accident is a factual determination to be decided by the

Industrial Commission.”). On review, the Commission’s determinations on factual matters will

not be disturbed unless they are against the manifest weight of the evidence. Bolingbrook Police


                                                - 17 ­
2018 IL App (2d) 170263WC


Department, 2015 IL App (3d) 130869WC. “A decision is against the manifest weight of the

evidence only if an opposite conclusion is clearly apparent.” Id.

¶ 40   Further, “[i]n resolving questions of fact, it is within the province of the Commission to

assess the credibility of witnesses, resolve conflicts in the evidence, assign weight to be accorded

the evidence, and draw reasonable inferences from the evidence.” Hosteny v. Illinois Workers’

Compensation Comm’n, 397 Ill. App. 3d 665, 674, 928 N.E.2d 474, 482 (2009). “The relevant

inquiry is whether the evidence is sufficient to support the Commission’s finding, not whether

this court or any other might reach an opposite conclusion.” Westin Hotel v. Industrial Comm’n,

372 Ill. App. 3d 527, 538-39, 865 N.E.2d 342, 353 (2007).

¶ 41   In certain cases, a clearly erroneous standard of review has been applied where the issue

presented on appeal contained a mixed question of law and fact. City of Belvidere v. Illinois State

Labor Relations Board, 181 Ill. 2d 191, 205, 692 N.E.2d 295, 302 (1998). “ ‘A mixed question is

one involving an examination of the legal effect of a given set of facts, that is, where the facts

and law are established and the issue is whether the facts satisfy a certain statutory standard.’ ”

Dodaro v. Illinois Workers’ Compensation Comm’n, 403 Ill. App. 3d 538, 544, 950 N.E.2d 256,

261 (2010) (quoting Western & Southern Life Insurance Co. v. Edmonson, 397 Ill. App. 3d 146,

151, 922 N.E.2d 1133, 1139 (2009)).

¶ 42   Here, the relevant underlying facts have not been “established” and are very much in

dispute. Thus, we are not simply examining the legal effect of a given set of facts but, instead,

considering the Commission’s resolution of disputed facts, including the manner in which it

resolved evidentiary conflicts and assessed witness credibility. Thus, the appropriate standard of

review in this case is the manifest-weight-of-the-evidence standard.




                                               - 18 ­
2018 IL App (2d) 170263WC


¶ 43   Additionally, we find that the clearly erroneous standard is inapplicable when reviewing

decisions of the Commission. In Belvidere, 181 Ill. 2d at 205, our supreme court first applied the

clearly erroneous standard to judicial review of an administrative agency’s decision. However,

unlike this case, Belvidere involved an order of the Illinois State Labor Relations Board (Board)

under the Illinois Public Labor Relations Act (5 ILCS 315/1 to 28 (West 2012)). Belvidere, 181
Ill. 2d at 204. Further, the Board’s decision in that case was governed by the Administrative

Review Law. Id. (citing 735 ILCS 5/3-110 (West 1994)). We note that the Administrative

Review Law does not apply in the context of a workers’ compensation proceeding. Wal-Mart

Stores, Inc. v. Industrial Comm’n, 324 Ill. App. 3d 961, 966, 755 N.E.2d 98, 102 (2001) (“The

Act clearly does not adopt the Administrative Review Law.”). Thus, this case is procedurally

distinguishable from Belvidere.

¶ 44   Moreover, even after Belvidere our supreme court has continued to apply only the

manifest-weight-of-the-evidence and de novo standards of review in workers’ compensation

cases. In Johnson v. Illinois Workers’ Compensation Comm’n, 2011 IL App (2d) 100418WC,

¶ 18, 956 N.E.2d 543, we expressly noted that the “supreme court has never applied [the clearly

erroneous standard] to an appeal involving a decision of the Workers’ Compensation

Commission.” That statement remains true today. See The Venture—Newberg-Perini, Stone &

Webster v. Illinois Workers’ Compensation Comm’n, 2013 IL 115728, ¶ 14, 1 N.E.3d 535

(recognizing only the application of manifest-weight and de novo standards when reviewing

decisions of the Commission).

¶ 45   To support her contention that the clearly erroneous standard should apply in this case,

claimant cites this court’s decision in Dodaro, 403 Ill. App. 3d at 545, wherein we employed the

clearly erroneous standard when reviewing a decision of the Commission. However, as support


                                              - 19 ­
2018 IL App (2d) 170263WC


for applying that standard in Dodaro, we relied on case authority outside of the workers’

compensation framework, which dealt with decisions from administrative agencies other than the

Commission. Id. As a result, we decline to follow that decision. Further, we emphasize that,

unless and until the supreme court directs otherwise, we continue to apply only the manifest­

weight-of-the-evidence and de novo standards of review when reviewing decisions of the

Commission.

¶ 46   We now turn to the merits of the employer’s appeal. Here, in finding a non-compensable

injury, the Commission first determined that both parties’ medical experts “largely agree[d] that

the history and mechanism of injury described by [claimant was] not a reasonable or likely cause

of the right shoulder condition surgically treated by Dr. Izquierdo.” This finding is supported by

the record. As noted by the Commission, prior to testifying at arbitration, claimant repeatedly

and consistently described a repetitive-trauma type work injury. Dr. Alturi opined claimant’s

right shoulder injuries were most “consistent with a traumatic rotator cuff tear from a fall that

was painful.” He did not believe it was possible for claimant to have caused or aggravated her

rotator cuff tear with the type of work activities she described to him, which involved constantly

moving and repositioning a patient.

¶ 47   Additionally, although Dr. Izquierdo initially offered an opinion that causally related

claimant’s right shoulder and arm condition to her work for the employer, he later significantly

qualified that opinion both in his October 2014 letter and during his deposition. Dr. Izquierdo

acknowledged that claimant’s December 2013 fall could have caused her rotator cuff tear and

agreed that he could not state with “medical certainty” that her January 18, 2014, work activities

either “caused” or “changed” her condition. Importantly, he opined that it would be difficult to

cause the type of pathology that claimant had simply by repetitive movement over a 12-hour


                                              - 20 ­
2018 IL App (2d) 170263WC


shift. Further, although he stated it was possible for claimant to aggravate such an injury while

hoisting or lifting a patient, he would have expected a different history than the repetitive-trauma

type history that claimant reported to him. Specifically, Dr. Izquierdo testified he would expect

“a moment in time where she said, ‘oh my god, at 2:15, I lifted this lady, and my arm hurt

substantially more.’ ”

¶ 48   In providing his opinions, Dr. Izquierdo reiterated several times that “if there was a

reported and documented moment or incident in time *** [claimant] could have made [her

rotator cuff tear] bigger.” However, he also repeatedly stated that he was never provided with

such a history by claimant. As a result, Dr. Izquierdo could not offer an opinion on causation

based on a reasonable degree of medical certainty.

¶ 49   Moreover, to the extent Dr. Izquierdo’s opinion on causation could be construed as

supporting the existence of a causal connection, we note his opinion was based on the history

provided to him by claimant, whom the Commission found was not credible. The Commission’s

credibility determination is also supported by the record.

¶ 50   The Commission first found claimant was not credible regarding her December 2013 fall

at home. It noted that although claimant tried to minimize the fall when testifying at arbitration,

stating that she merely missed a single step, fell to her buttocks, and “bumped” her right

shoulder, it was nevertheless significant enough that symptoms in claimant’s right upper

extremity continued to bother her one month later. The record supports this finding by showing

claimant contacted Dr. Izquierdo’s office to schedule an appointment regarding her right

shoulder on January 15, 2014, three days prior to her alleged work accident. As noted by the

Commission, Dr. Izquierdo was an orthopedic surgeon who specialized in shoulder treatment.

Further, Dr. Izquierdo’s records do not support claimant’s contention at arbitration that her


                                               - 21 ­
2018 IL App (2d) 170263WC


December 2013 fall was only a minor incident. Contrary to claimant’s testimony that she missed

a step, medical records indicate claimant reported to Dr. Izquierdo’s office that she “fell down

the stairs in her home.” Further, an MRI scan was prescribed “due to the traumatic nature of the

initial injury.”

¶ 51    Second, the Commission also found claimant was not credible because, contrary to her

testimony at arbitration, neither her accident report nor the medical histories she provided

delineated “a specific episode of sudden or significant pain while lifting a particular patient on

January 18, 2014.” The evidence at arbitration supports this finding, showing claimant’s first

report of an “oh wow” or “oh boy” moment of experiencing symptoms was while testifying at

arbitration. Her arbitration testimony also occurred after claimant attended Dr. Izquierdo’s

deposition and heard him describe the importance of such a specific painful moment in time

relative to claimant’s condition of ill-being. As the Commission found, claimant’s “subsequent

testimony at arbitration gives a strong indication that an effort was made to closely conform to

[Dr. Izquierdo’s] reasoning in order [to] show causation.”

¶ 52    On appeal, claimant responds to the employer’s arguments and the Commission’s finding

of no compensable injury by arguing that the Commission failed to properly consider that she

worked full-duty without restrictions after her December 2013 fall but was unable to continue

working following her January 2014 work accident. She argues that “ ‘[a] chain of events which

demonstrates a previous condition of good health, an accident, and a subsequent injury resulting

in disability may be sufficient circumstantial evidence to prove a causal nexus between the

accident and the employee’s injury.’ ” Shafer v. Illinois Workers’ Compensation Comm’n, 2011
IL App (4th) 100505WC, ¶ 39, 976 N.E.2d 1 (quoting International Harvester v. Industrial

Comm’n, 93 Ill. 2d 59, 63-64, 442 N.E.2d 908, 911 (1982)). We do not disagree that such


                                              - 22 ­
2018 IL App (2d) 170263WC


circumstantial evidence can support the existence of a causal connection. However, in this case,

the Commission determined claimant’s descriptions of both her initial injury and her condition of

ill-being prior to her alleged work accident were not credible. As set forth above, the

Commission’s credibility determinations were supported by the record.

¶ 53   Further, in reaching its decision, the Commission pointed out that claimant worked

“significantly less than her usual part-time schedule during the period between mid-December

2013[,] and January 18, 2014.” Although claimant argues that factual finding was erroneous,

claimant’s own testimony at arbitration supports the Commission’s decision. Specifically,

claimant testified to only three specific days that she worked during the relevant time period

between her fall at home and her alleged January 18, 2014, work accident.

¶ 54   Claimant also argues that the wage statement submitted by the employer contradicts the

Commission’s finding regarding the number of days she worked and, instead, shows she

continued to perform full-duty work after her December 2013 fall. Initially, we note that the

wage statement at issue covers only up to January 4, 2014, and, thus, it is not representative of

the entire time period between claimant’s fall at home and her alleged work accident.

Additionally, the wage statement demonstrates only the total number of hours for which claimant

was compensated by the employer and not the total number of hours claimant spent performing

her regular, physical job duties. Again, claimant acknowledged during her arbitration testimony

that there were times of “low census,” during which she would be compensated for being on-call

at home rather than performing her regular work duties as a floor nurse. Given the evidence

presented, the Commission could reasonably infer that claimant worked less than her usual part-

time schedule during the relevant time frame.




                                                - 23 ­
2018 IL App (2d) 170263WC


¶ 55   Here, the record contains sufficient support for the Commission’s decision, thus an

opposite conclusion from that reached by the Commission is not clearly apparent. As a result, the

Commission’s finding that claimant failed to prove a compensable injury was not against the

manifest weight of the evidence.

¶ 56                                  III. CONCLUSION

¶ 57   For the reasons stated, we reverse the circuit court’s judgment and confirm the

Commission’s decision.

¶ 58   Circuit court’s judgment reversed; Commission’s decision confirmed.




                                             - 24 ­